NO.    81-224

           I N THE SUPREME COURT O THE STATE OF M N A A
                                  F              O T N

                                                  1982



STATE O XONTANA,
       F

                                         P l a i n t i f f and R e s p o n d e n t ,

        VS.


WESTLEY F.        DEITCHLER,

                                         D e f e n d a n t and A p p e l l a n t .



A p p e a l from:       D i s t r i c t Court of t h e S i x t e e n t h J u d i c i a l
                        I n a n d f o r t h e County o f Rosebud
                        H o n o r a b l e A l f r e d B. C o a t e , J u d s e p r e s i d i n q .

C o u n s e l o f Record:

       For A.ppellant:

              l i l e s t l e y F.   D e i t c h l e r , P r o S e , F o r s y t h , Jqontana

       For Respondent :

              Hon. Mike G r e e l y , A t t o r n e y G e n e r a l , H e l e n a , Montana
              J o h n Maynard a r q u e d , A s s i s t a n t A t t o r n e y G e n e r a l ,
                H e l e n a , Montana
              J o h n S. F o r s y t h e , County A t t o r n e y , F o r s y t h , Montana
              S. C h a r l e s S p r i n k l e a r q u e d , Deputy County A t t o r n e y ,
                F o r s y t h , Montana



                                                      Submitted.:         S e p S e ~ b e r8 I   1982

                                                          Decided:        October 7 ,        1982
Mr. C h i e f J u s t i c e F r a n k I . H a s w e l l d e l i v e r e d t h e O p i n i o n o f
t h e Court.
          On A u g u s t     4,     1980,     the      d e f e n d a n t was     stopped       by    a

highway p a t r o l m a n a n d i s s u e d c i t a t i o n s f o r w a s t i n g n a t u r a l
resources        and     for       failing       to    display        a    Montana       driver's
l i c e n s e on demand.           He was c o n v i c t e d o f t h e two m i s d e m e a n o r s
following        a    jury        trial     in     the      Justice       Court     of     Rosebud

County.        H e appealed t o t h e District Court and,                           following a
t r i a l witnout a          jury,      was a g a i n c o n v i c t e d     of     t h e two o f -

fenses.        This appeal follows.

         Two i s s u e s a r e p r e s e n t e d on a p p e a l :

          1.     Whether          s e c t i o n 61-5-116,          MCA,    requiring t h a t a
driver's        license        be     carried         by     the    operator       of     a   motor
vehicle        and    that        it be     e x h i b i t e d on demand,          is c o n s t i t u -

t i o n a l ; and,

          2.      Whether          section        61-8-304,         MCA,       declaring        that
speed      limits       should        be     set      by     the    attorney        general         in

c o n f o r m a n c e w i t h l i m i t s imposed by f e d e r a l l a w , i s c o n s t i t u -

tional.
         A p p e l l a n t c h a l l e n g e s b o t h s t a t u t e s on a d u e p r o c e s s
basis.         H e premises         h i s a r g u m e n t upon t h e t h e o r y t h a t t h e
u s e o f p u b l i c h i g h w a y s by i n d i v i d u a l s i n t h e i r v e h i c l e s and

w i t h t h e i r g a s o l i n e is a r i g h t .         H e contends t h a t t h e p o l i c e

power     of    the     s t a t e may       not       be    exercised       to     regulate         an

i n d i v i d u a l ' s u s e and c o n t r o l of h i s p r o p e r t y i n a n a t t e m p t
t o p r o v i d e f o r t h e g e n e r a l w e l f a r e and s a f e t y o f t h e p e o p l e
of   the state.            R a t h e r , h e a r g u e s t h a t o n l y when a n i n d i v i -
d u a l h a s i n f a c t harmed a n o t h e r t h r o u g h i r r e s p o n s i b l e u s e o f
h i s p r o p e r t y may t h e s t a t e e x e r c i s e i t s p o l i c e power. Appel-
l a n t ' s argument is w i t h o u t m e r i t .

         The     United        States       Supreme C o u r t         in    1837 r e c o g n i z e d
t h a t s t a t e and l o c a l g o v e r n m e n t s p o s s e s s a n i n h e r e n t power

to     enact      reasonable             legislation          for     the         health,        safety,

welfare,        or morals of the public.                        C h a r l e s R i v e r B r i d g e v.

W a r r e n B r i d g e Co.     ( 1 8 3 7 ) , 36 U.S.        (11 P e t . )        420.     This Court

has     a l s o recognized            that      such    a police            power        exists         even

t h o u g h t h e r e g u l a t i o n may f r e q u e n t l y b e a n i n f r i n g e m e n t o f

individual rights.                 S t a t e v. R a t h b o n e ( 1 9 4 0 ) , 1 1 0 Mont.               225,

241,     1 0 0 P.2d      86,    92.         See a l s o ,    S t a t e v.     Penny ( 1 9 1 0 ) , 42

Mont.      118,      111 P.        727.            Regulations        that         are     formulated

w i t h i n t h e s t a t e ' s p o l i c e power w i l l b e p r e s u m e d r e a s o n a b l e

a b s e n t a c l e a r showing t o t h e c o n t r a r y .                 B e t t e y v.       City of

S i d n e y ( 1 9 2 7 ) , 79 Mont. 3 1 4 , 3 1 9 , 257 P. 1 0 0 7 , 1 0 0 9 .                     Appel-

l a n t h a s n o t m e t h i s burden of making s u c h a showing.

          Whether u s e of            p u b l i c highways h a s been h e l d t o be a

right or a privilege,                  c o u r t s have c o n s i s t e n t l y i m p l i e d l y o r

expressly         acknowledged              the     power     of    the      state         to    require

licensing procedures                   to     be     followed       prior          to     use     of     the

h i g h w a y s a n d h a v e a c k n o w l e d g e d t h e s t a t e ' s power t o p r o p e r l y

r e g u l a t e t r a f f i c on t h e h i g h w a y s .      Mackey v . Montrym ( 1 9 7 9 ) ,

443 U.S.         1, 99 S . C t .         2612,       6 1 L.Ed.2d       321;         Dixon v .           Love

( 1 9 7 7 ) , 431 U.S.        1 0 5 , 97 S . C t .     1 7 2 3 , 5 2 L.Ed.2d             172; B e l l v.

B u r s o n ( 1 9 7 1 ) , 402 U . S .        535,     91 S.Ct.        1 5 8 6 , 29 L.Ed.2d               90;

Popp v .       Motor V e h i c l e D e p a r t m e n t       ( 1 9 7 3 ) , 2 1 1 Kan.           763,     508

P.2d     991;     R o b e r t s o n v.      S t a t e ex r e l .     Lester          (Okla.       1972),

5 0 1 P.2d       1099;      Campbell          v.     S t a t e Dept.         of     Rev.,        Div.     of

Motor      Vehicles         (1971),          176     Colo.     202,       4 9 1 P.2d            1385,     60

kLK3d 419; S t a t e v .           Shak ( 1 9 7 0 ) , 5 1 Haw.            6 1 2 , 6 8 0 , 466 P.2d

422,     cert.      denied,        400 U.S.          930,     9 1 S.Ct.           191,     27 L.Ed.2d

1 9 0 ; Adams v .         C i t y of        Pocatello        (1966),         91 Idaho            99,     416

P.2d     46.       See a l s o , Annot.,             6 ALR3d 506;             Annot.,           86 ALR3d
       We nave previously recognized the power of the state
to regulate licensing of drivers in the interests of public
safety.   Sedlacek v. Ahrens (1974), 165 Mont. 479, 483, 530
P.2d   424, 426.   We have also recognized that the state's
exercise of police power in setting speed limits is in the
best interests of the state's economy and is in keeping with
the national goals of conservation of gasoline and oil and
of improved safety, Lee v.   State (1981),         Mont   .      I



635 P.2d 1282, 1287, 39 St.Rep. 1729, cert. denied,           U.S.


       Appellant's contentions fail.
       Affirmed.


                                     @&&a
                                R44-4,
                                   Chief Justice


We concur: